PER CURIAM.
*653This disciplinary matter is before the Court on the voluntary petition of Andrew Bennet Koplan (State Bar No. 428152), see Bar Rule 4-227 (b) (2), for the indefinite suspension of his license to practice law pending the resolution of a criminal complaint filed against him on April 10, 2018, in Cobb County for theft by conversion. Koplan states that he represented a company formed by a client; that the company deposited $600,953.19 into his trust account; that he made authorized payments of $396,000; that a portion of the balance was to be used to pay outstanding legal fees; and that he failed to promptly disburse the remaining balance and failed to render a full accounting to the client. He admits that by this conduct he has violated Rule 1.15 (I) (c). He further states that he has not engaged in the practice of law for at least one-and-a-half years. The State Bar responds that an indefinite suspension is in the best interest of the public and recommends that the Court toaccept the petition. Having reviewed the petition and response, we agree that the request should be granted. See In the Matter of Miller, 300 Ga. 139, 793 S.E.2d 376 (2017) ; In the Matter of Swank, 288 Ga. 479, 704 S.E.2d 807 (2011). Therefore, it is hereby ordered that Andrew Bennet Koplan be suspended from the practice of law in this State during the pendency of the criminal charges against him and until further order of this Court. He is hereby directed to notify the State Bar's Office of General Counsel in writing within seven days of any final disposition of the criminal charges, whether by plea, verdict, dismissal, first offender probation, or otherwise. Koplan is reminded of his duties pursuant to former Bar Rule 4-219 (c).
Petition for voluntary discipline accepted. Suspension until further order of the Court.
Hines, C. J., Melton, P. J., Benham, Hunstein, Nahmias, Blackwell, Boggs, and Peterson, JJ., concur.